Citation Nr: 9923037	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
strain, currently rated 20 percent disabling.  

2.  Entitlement to an increased rating for thoracic spine 
strain, currently rated 10 percent disabling. 

3.  Whether a reduction in rating from 40 to 20 percent for 
lumbar thoracic strain was proper.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1989.  

The appeal arises from the August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, decreasing the veteran's combined rating 
from 40 to 20 percent for his service-connected lumbar 
thoracic strain; the veteran appealed that rating as 
inadequate. 

The Board in April 1996, in pertinent part, split the 
disability rating assignment for lumbar thoracic strain into 
separate ratings, one for lumbar spine strain and one for 
thoracic spine strain.  The Board remanded the case for 
development including for the RO to separately assign a 
rating for impairment of each separate anatomical area of the 
spinal column.  The RO in a February 1999 rating decision, in 
pertinent part, assigned a 20 percent rating for lumbar spine 
strain and a 10 percent rating for thoracic spine strain.

The RO in February 1999 issued a Supplemental Statement of 
the Case addressing the issue of entitlement to an increased 
rating for lumbar spine strain above the assigned 20 percent. 





REMAND

The Board notes four deficiencies in the record requiring 
development.

Deficiencies one and two.  While the RO issued a Supplemental 
Statement of the Case in February 1999 addressing the issue 
of entitlement to an increased rating lumbar spine strain, 
the RO did not in a Supplemental Statement of the Case 
address the issues of whether the prior reduction for lumbar 
thoracic strain from 40 to 20 percent was proper, and whether 
an increased rating was warranted from the 10 percent 
currently assigned for thoracic spine strain.  The Board 
notes that in a February 1999 rating decision the RO assigned 
a 10 percent rating for thoracic spine strain.  Nonetheless, 
a Supplemental Statement of the Case as to the increased 
rating issue for that disability was not issued.  These two 
deficiencies must be corrected with proper remand 
development, as detailed below, including issuance an 
appropriate Supplemental Statement of the Case addressing all 
issues on appeal.

Deficiency three.  Following remand development, the 
veteran's representative did not issue a VA Form 646 
addressing the appealed issues.  The question of whether 
adequate opportunity to put forth evidence or argument in 
support of the claim is raised by this absence of a statement 
by the representative.  The veteran's due process rights are 
thus implicated.  See  Bernard v. Brown, 4 Vet.App. 384 
(1993).  This lapse of due process development must be 
corrected.  

Deficiency four, for which the Board claims some 
responsibility.  While the case is being remanded, further 
examination is in order to comply with DeLuca v. Brown, 
8 Vet. App. 202 (1995), in which the United  States Court of 
Veterans Appeals (Court) held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  While the Board in April 1996 requested a further VA 
orthopedic examination, full development of the medical issue 
pursuant to DeLuca was not specifically requested.  Therefore 
the Board finds that this further development is also 
required.  

The case is therefore REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his lumbar spine 
strain and thoracic spine strain since 
November 1998, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2  The veteran should be afforded a 
special VA orthopedic examination to 
determine the degree of severity of both 
his service-connected lumbar spine strain 
and his thoracic spine strain.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that he may review pertinent aspects of 
the veteran's military, medical, and 
employment history.  All clinical 
findings pertaining to the lumbar spine 
strain and thoracic spine strain should 
be reported in detail.  The examiner 
should conduct range of motion testing of 
the thoracic and lumbar spine, specifying 
the range of motion in degrees, and 
comment as to whether there is slight, 
moderate, or severe limitation of motion 
of the thoracic spine and of the lumbar 
spine.  The examiner should also comment 
as to whether the lumbar spine exhibits 
listing to the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion with 
osteoarthritic changes, narrowing or 
irregularity of the joint space and 
abnormal mobility on forced motion.  The 
examiner should also comment on the 
effects of the lumbar spine strain and 
thoracic spine strain upon the veteran's 
ordinary activity and how each impairs 
him functionally, particularly in the 
work- place, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998), as applicable.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review before te examination. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.

4.  The RO should then readjudicate the 
issues of entitlement to an increased 
rating above the 20 percent assigned for 
lumbar spine strain, whether the 
reduction from 40 to 20 percent for 
lumbar thoracic strain was proper, and 
entitlement to an increased rating above 
the 10 percent assigned for thoracic 
spine strain.  If any determination 
remains adverse to the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

5.  Thereafter, prior to return of the 
case to the Board for further 
adjudication, the RO must assure that a 
VA Form 646 or similar statement 
addressing the issues on appeal is 
obtained from the veteran's 
representative.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to ensure due process of law, and 
to comply with a precedent decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

